Judge Owsley
delivered the opinion of the court.
We are of opinion the verdict of the jury rendered in this case, cannot be supported by the evidence set forth in the bill of exceptions.
To have authorised the jury to find for Wilson, as he was plaintiff in the warrant, evidence of his being ed in fact of the land upon which the forcible entry is al-¡edged to have been committed by Stewart, should most indisputable have been produced.
But^upon adverting;to the evidence, we are of opinion that Wilson is not shewn to have been so possessed, and *256consequently the court below ought, at the instance of Stewart, to have awarded a new trial. The judgment must, therefore, be reversed with cost, the cause remanded, and further proceedings had not inconsistent with this opinion.
Bibb for appellant, Pope for appellee.